DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2, 11-14, and new claim 18 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said second decyl glucoside".  There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends from claim 1 which requires a second non-ionic surfactant to be a decyl glucoside but never mentions or discloses a second decyl glucoside. As such it is unclear to the examiner where the claimed “said second decyl glucoside” that is to be present in amounts of 2.9% by weight came from. For purposes of applying prior art the examiner is interpreting this claim to be the second non-ionic surfactant, decyl glucoside is present in amounts of 2.9% by weight. But the examiner requests clarification in applicant’s next response.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molenda et al. (EP2532343A1, from IDS), and further in view of Roberts et al. (US3590122), CN106176270, SpecialChem (https://cosmetics.specialchem.com/inci/peg-80-sorbitan-laurate, google cache date 01/23/15), CN104825344 (‘344, abstract only), Dalrymple et al. (US6525034), and as evidenced by Russo et al. (US5478490).
	Applicant’s claim:
--  A cleansing composition comprising: a) a surfactant system comprising:
a first non-ionic surfactant, wherein the first non-ionic surfactant 1s PEG-80 sorbitan laurate in an amount of about 0.5-2% by weight of the cleansing composition,
a second non-ionic surfactant, wherein said second non-ionic surfactant is decyl glucoside in amount of about 1% to about 5% by weight of the cleansing composition,
an amphoteric surfactant, wherein said amphoteric surfactant comprises a betaine in the amount of about 3-5% by weight of the cleansing composition, and
an anionic surfactant in an amount of about 1% to about 2.5%, wherein said anionic surfactant is sodium methyl cocoyl 
b) a conditioning agent, wherein said conditioning agent comprises a poly quaternium component in the amount of about 0.1% to  0.3% of the cleansing composition;
c) a preservative system in the amount 
d) a thickener in the amount of about 
wherein said cleansing composition is free of a sulfate surfactant, and wherein the cleansing composition has a skin mildness score of IL-1a release less than about 150 pg/ml, a pH of from about 3.5 to about 5.5, and a viscosity of about 1,000-9,000 cps at 25° C.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 13-14, Molenda teaches cleansing compositions having a pH preferably from 3 to 6.5, most preferably 4-5.5 which reads on the claimed range of about 3.5 to about 5.5 ([0077]), and wherein the viscosity is about 1500 to 10000mPa.s at 20°C which reads on the claimed range ([0080]), and wherein the composition comprises coco or decyl glucoside (nonionic surfactant), a betaine surfactant (amphoteric surfactant) (examples; [0043]; [0028-0029]), sodium cocoyl isethionate as an anionic surfactant ([0014-0016]; Claims 1-7; Examples), sodium methyl cocoyl taurate as a more preferred amino acid based anionic surfactant, a polyquaternium (conditioning agent) in amounts of 0.1-1.5% by weight which reads on the instantly claimed 0.1-0.3% (See [0056]), a thickener (in amounts of about 1-3.5 wt% in the examples) which reads on the instantly claimed range of about 1%, a preservative/preservative system in q.s. (amount which is sufficient), a pH adjuster (claim 13), specifically citric acid (claim 14) and wherein the composition is/can be free of sulfate surfactants as they teach examples which contain no sulfate surfactants ([0018-0021]; [0007]; [0044]; [0046-0047]; [0056]; [0076-0077]; [0078-0080]; examples; Claims). Molenda further teaches wherein the thickener is an ethoxylated polyglyceryl ester with total ethoxy units in the range of 50-200 and fatty acyl chain length of 8 to 22 carbon atoms which would broadly include the instantly claimed PEG-200 hydrogenate glyceryl palmitate (claims 1 and 12) (see entire document; claims; examples; [0079]).
	Regarding claims 1, Molenda also teaches wherein their cleansing compositions comprise 1-15%, more preferably 2-12%, by weight of the cleansing composition are the isethionate, and Molenda teaches wherein 3 to 7.5% by weight of the cleansing composition is the betaine which reads on the claimed about 3-5% by weight of the cleansing composition, and wherein the taurate/sodium methyl cocoyl taurate is present in amounts of 1-15% by weight which reads on the instantly claimed about 1% to about 2.5%, and wherein 1-10% by weight of the cleansing compositions is the glucoside/decyl glucoside, which reads on the instantly claimed about 1% to about 5% (See [0013]; [0014-0016]; [0017-0021]; [0028-0030]; [0031-0032]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-2, and 11-14, Molenda does not teach that the cleansing composition has a skin mildness score of IL-1α release less than about 150 pg/mL or wherein the composition has a transmittance greater than 40.000 as measured by UV spectroscopy at 800 nm wavelength and glass cuvette with 10 cm of cell path or wherein the non-ionic surfactant is specifically PEG-80 sorbitan laurate, specifically in amounts of about 0.7% by weight as claimed in new claim 18. However, it would have been obvious to one of ordinary skill in the art to add PEG-80 sorbitan laurate to the composition of Molenda and expect to achieve a skin mildness score that falls within the claimed range and a transmittance which falls within the claimed range because SpecialChem teaches that PEG-80 sorbitan laurate, also known liposorb L-80 (claim 8) has been used in cleansing products, specifically facial washes to improve mildness and clarity which would improve the transmittance which could be optimized to the claimed range because if the composition is clear/has high clarity then it would have the high transmittance instantly claimed as mild/low irritation shampoos are desired to be clear as is evidenced by Russo (See Col. 1, ln. 11-21).
Regarding claims 1 and 11, Molenda also does not teach wherein the preservative/preservative system comprises sodium benzoate or benzoic acid and is present in amounts of about 0.5%. However, this deficiency in Molenda is addressed by Roberts and CN10617270.
Roberts teaches that it was known to add sodium benzoate as a preservative to cleansing formulations to prevent mold growth (see Col. 6, In. 9-11).
CN106176270 teaches that it was known to add benzoic acid to mild cleansing/shampoo formulations in amounts of 0.1-0.5% by weight (see abstract; claims 1-2).
Regarding claim 12, Molenda also does not teach wherein the thickener is specifically PEG-200 hydrogenated glyceryl palmitate. However, this deficiency in Molenda is addressed by Dalrymple.
Dalrymple teaches that it was known in the art to use PEG-200 hydrogenated glyceryl palmitate in clear compositions to be used for personal care products, e.g. shampoo/conditioner, body wash, face cleanser, e.g. all of which read on the claimed cleansing composition (see Formulation A; Formulation K).
Regarding claims 1, Molenda also does not teach wherein the nonionic surfactant comprises a laurate, more specifically PEG-80 sorbitan laurate, even more specifically 0.5-2% wt, and/or about 0.7% by weight based on the total composition of PEG-80 sorbitan laurate. However, this deficiency in Molenda is addressed by SpecialChem ,‘344,.
SpecialChem teaches that PEG-80 sorbitan laurate, also known liposorb L-80 has been used in cleansing products, specifically facial washes to improve mildness and clarity (See skin care formulation with LiposorbL-80 at bottom of page; see also Liposorb L-80 entry in the table).
‘344 teaches that it was known in the art to use PEG-80 sorbitan laurate in cleansing compositions in amounts of 2-8% which reads on the instantly claimed amounts of about 0.5-2% (See abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to add the claimed PEG-80 sorbitan laurate to the formulation of Molenda in order to develop a composition having the claimed skin mildness score of IL-1α release less than about 150 pg/mL or wherein the composition has a transmittance greater than 40.000% as measured by UV as are instantly claimed because SpecialChem teaches that PEG-80 sorbitan laurate, also known liposorb L-80 has been used in cleansing products, specifically facial washes to improve mildness and clarity and it was already known to use the PEG-80 sorbitan laurate in the claimed/disclosed amounts as is taught by ‘344 and further because Russo teaches that it is desired that mild/less irritating shampoos are clear, e.g. have transmittance greater than 40 as instantly claimed. 
It also would have been obvious to optimize the amounts of each of the surfactants in Molenda to fall within the claimed ranges and to include the claimed PEG-80 sorbitan laurate in the claimed amounts to form the composition having the claimed properties because Molenda teaches the mild cleaning compositions having overlapping amounts of the same second non-ionic, amphoteric, and anionic surfactants that are instantly claimed and overlapping amounts of the same conditioning agents and overlapping amounts of thickener, and preservatives as needed and it was known to add PEG-80 sorbitan laurate to increase mildness and clarity and it was known to form mild/less irritating shampoos as clear shampoos, e.g. having the claimed transmittance as is evidenced by Russo. One of ordinary skill in the art would have been motivated to do this in order to form new mild/less irritating shampoos which have good clarity especially since all of the claimed components were known in the art to be used in the claimed amounts to formulate shampoos, specifically less irritating high clarity shampoos which is the same problems being solved by the claimed cleansing composition. Further, it was known, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	It also would have been obvious to one of ordinary skill in the art to use the specifically claimed thickener PEG-200 hydrogenated glyceryl palmitate in the formulation of Molenda in the claimed amounts order to develop the instantly claimed formulation because Dalrymple teaches that it was known in the art to use PEG-200 hydrogenated glyceryl palmitate in clear compositions. Thus, it is already known to be a useful thickener for forming clear cleansing compositions and would be an obvious choice for one of ordinary skill in the art to substitute the thickener of Molenda which is taught to be present in the claimed/overlapping amounts, for the instantly claimed PEG-200 hydrogenated glyceryl palmitate in order to form clear cleansing compositions.
	It also would have been obvious to one of ordinary skill in the art to select sodium benzoate as the preservative to use in the formulation of Molenda in order to develop the instantly claimed composition because Roberts teaches that it was known to add sodium benzoate as a preservative to cleansing formulations to prevent mold growth.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molenda et al. (EP2532343A1, from IDS), and further in view of Roberts et al. (US3590122), CN106176270, SpecialChem (https://cosmetics.specialchem.com/inci/peg-80-sorbitan-laurate, google cache date 01/23/15), CN104825344 (‘344, abstract only), Dalrymple et al. (US6525034), and as evidenced by Russo et al. (US5478490) as applied to claims 1-2 and 11-14 above and further in view of DE102006034533 (‘533).
Applicant’s claim:
-- The cleansing composition of claim 1, wherein said PEG-80 sorbitan laurate is present in an amount of about 0.7% by weight of the cleansing composition, and wherein said second decyl glucoside is present in amount of about 2.9% by weight of the cleansing composition.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The combined references together teach the cleansing composition of claims 1-2 and 11-14 as is discussed above and incorporated herein.
Molenda also teaches wherein their cleansing compositions comprise 1-15%, more preferably 2-12%, by weight of the cleansing composition are the isethionate, and Molenda teaches wherein 3 to 7.5% by weight of the cleansing composition is the betaine which reads on the claimed about 3-5% by weight of the cleansing composition, and wherein the taurate/sodium methyl cocoyl taurate is present in amounts of 1-15% by weight which reads on the instantly claimed about 1% to about 2.5%, and wherein 1-10% by weight of the cleansing compositions is the glucoside/decyl glucoside, which reads on the instantly claimed about 1% to about 5%, and about 2.9% by weight of decyl glucoside claimed in claim 18 (See [0013]; [0014-0016]; [0017-0021]; [0028-0030]; [0031-0032]).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claim 18, The combined references also does not teach wherein the nonionic surfactant comprises a laurate, more specifically PEG-80 sorbitan laurate in amounts of about 0.7% by weight based on the total composition of PEG-80 sorbitan laurate. However, this deficiency in the combined references is addressed by ‘533.
‘533 teaches that it was known in the art to use PEG-80 sorbitan laurate in mild cleansing compositions in amounts of about 0.5-2% which reads on the instantly claimed amounts of about amounts of about 0.5-2% and about 0.7% by weight that are instantly claimed (See table 13 for mild baby shampoo, pg. 19/22). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to add the claimed PEG-80 sorbitan laurate to the formulation of Molenda in order to develop a composition having the claimed skin mildness score of IL-1α release less than about 150 pg/mL or wherein the composition has a transmittance greater than 40.000% as measured by UV as are instantly claimed because SpecialChem teaches that PEG-80 sorbitan laurate, also known liposorb L-80 has been used in cleansing products, specifically facial washes to improve mildness and clarity and it was already known to use the PEG-80 sorbitan laurate in the claimed/disclosed amounts as is taught by ‘344 and ‘533 and further because Russo teaches that it is desired that mild/less irritating shampoos are clear, e.g. have transmittance greater than 40 as instantly claimed. 
It also would have been obvious to optimize the amounts of each of the surfactants in Molenda to fall within the claimed ranges and to include the claimed PEG-80 sorbitan laurate in the claimed amounts to form the composition having the claimed properties because Molenda teaches the mild cleaning compositions having overlapping amounts of the same second non-ionic, amphoteric, and anionic surfactants that are instantly claimed and overlapping amounts of the same conditioning agents and overlapping amounts of thickener, and preservatives as needed and it was known to add PEG-80 sorbitan laurate to increase mildness and clarity and it was known to form mild/less irritating shampoos as clear shampoos, e.g. having the claimed transmittance as is evidenced by Russo. One of ordinary skill in the art would have been motivated to do this in order to form new mild/less irritating shampoos which have good clarity especially since all of the claimed components were known in the art to be used in the claimed amounts to formulate shampoos, specifically less irritating high clarity shampoos which is the same problems being solved by the claimed cleansing composition. Further, it was known, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case it was already known in the art to use PEG-80 sorbitan laurate in amounts which overlap those instantly claimed, e.g. from 0.5-2% by weight in mild cleansing compositions for use in children/babies. 

Response to Arguments/Remarks
	
Applicants arguments from 06/28/22 have been entered and fully considered. Applicants argue that their amendments make the claims more commensurate in scope with example C18 and obviate any basis for rejection. The examiner respectfully disagrees because firstly the instantly claimed composition now no longer requires any isethionate. Thus, as is discussed above Molenda in view of the secondary references still teaches the instantly claimed surfactant system comprising applicant’s second non-ionic surfactant in the claimed amounts, applicant’s amphoteric surfactant, specifically a betaine in the claimed amounts, sodium methyl cocoyl taurate in the claimed amounts as an anionic surfactant, a polyquaternium conditioning agent in the claimed amounts, a thickener in the claimed amounts, and a preservative system in amounts as necessary and wherein the cleansing composition has a viscosity which overlaps that instantly claimed and a pH which falls within/overlaps the instantly claimed range. Molenda further teaches that an isethionate anionic surfactant which is present in example C18 of applicant’s specification but is no longer claimed can be present in the composition in ranges which overlap those instantly disclosed, e.g. 1-15% as is discussed above and it is known, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially since Russo teaches that it was known to reduce anionic surfactant amounts when forming clear, mild cleansing compositions as is discussed and cited above, and it would have been obvious to select the specifically claimed thickener, preservative system, and to add PEG-80 sorbitan laurate to the composition of Molenda in order to develop the instantly claimed mild cleansing composition having the claimed characteristics for the reasons expressly discussed above in the 103 rejection.
Applicants argue that their results show with this blend of surfactants in the claimed amounts they got a good balance between clarity and viscosity. However, these results are not commensurate in scope with the instant claims, specifically because the composition of C18 comprises specific amounts of the claimed surfactants with specific preservatives, conditioning agents, pH adjusters, etc. all in specific amounts whereas the instantly claimed composition only claims specific surfactants in ranges and allows for any conditioning agent, pH adjuster, thickener, preservative system, etc. Further, as is discussed above it does not appear that applicant’s “unexpected results” are really all that unexpected in view of the prior art because Molenda already teaches that it was known in the art to form mild cleansing compositions/shampoos which comprise overlapping amounts of the isethionate, wherein the preferred isethionate can be sodium cocoyl isethionate, and Molenda teaches overlapping amounts of betaine, specifically wherein the instantly claimed sodium methyl cocoyl taurate is a preferred taurate, and overlapping amounts of glucoside/decyl glucoside to those instantly claimed, and the cleansing composition comprises overlapping amounts of the claimed polyquaternium (conditioning agent),  overlapping amounts of a thickener, and a preservative/preservative system, and the claimed pH adjuster, specifically citric acid and wherein the composition is/can be free of sulfate surfactants as they teach examples which contain no sulfate surfactants. Molenda also further teaches wherein the thickener is an ethoxylated polyglyceryl ester with total ethoxy units in the range of 50-200 and fatty acyl chain length of 8 to 22 carbon atoms which broadly includes the instantly claimed PEG-200 hydrogenate glyceryl palmitate. It would have been obvious to one of ordinary skill in the art to add the PEG-80 sorbitan laurate to the mild cleansing composition of Molenda in order achieve the claimed cleansing composition having the claimed properties/skin mildness score because SpecialChem teaches that PEG-80 sorbitan laurate, also known liposorb L-80 has been used in cleansing products, specifically facial washes to improve mildness and clarity (See entire document see description for skin care/liposorb l-80 and baby care mild shampoo) which would improve the transmittance which could be optimized to the claimed range because if the composition is clear/has high clarity then it would have the high transmittance instantly claimed as mild/low irritation shampoos are desired to be clear as is evidenced by Russo (See Col. 1, ln. 11-21), and ‘344 and ‘533 both teach that it was known in the art to use PEG-80 sorbitan laurate in cleansing compositions in amounts of 2-8% and 0.5-2%, respectively which reads on the instantly claimed amounts of about 0.5-2% and the newly claimed amount of 0.7%. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), especially since Russo teaches that it was known to reduce anionic surfactant amounts when forming clear, mild cleansing compositions as is discussed and cited above. Thus, it would have been obvious to optimize the amount of the surfactants in Molenda to fall within the claimed ranges and to include the claimed PEG-80 sorbitan laurate in the claimed amounts to form the composition having the claimed properties because Molenda teaches the claimed amounts of surfactants and it was known to add PEG-80 sorbitan laurate to increase mildness and clarity to cleansing compositions and it was known to form mild/less irritating shampoos as clear shampoos, e.g. having the claimed transmittance as is evidenced by Russo. One of ordinary skill in the art would have been motivated to do this in order to form new mild/less irritating shampoos which have good clarity especially since all of the claimed components were known in the art to be used in the claimed amounts to formulate shampoos, specifically less irritating high clarity shampoos which is the same problems being solved by the claimed cleansing composition.
Thus, at this time the examiner maintains that it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616